Exhibit 99.1 MOR-1 UNITED STATES BANKRUPTCY COURT CASE NAME: In re Valence Technology, Inc. PETITION DATE: 7/12/2012 CASE NUMBER: 12-11580 DISTRICT OF TEXAS: Western District PROPOSED PLAN DATE: DIVISION: MONTHLY OPERATING REPORT SUMMARYFOR MONTH MONTH 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2012 - 1/31/2012 2/01/2013 - 2/28/2013 3/01/2013 - 3/31/2013 4/01/2013 - 4/30/2013 REVENUES (MOR-6) INCOME BEFORE INT; DEPREC./TAX (MOR-6) NET INCOME (LOSS) (MOR-6) PAYMENTS TO INSIDERS (MOR-9) PAYMENTS TO PROFESSIONALS (MOR-9) TOTAL DISBURSEMENTS (MOR-7) ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee*** CIRCLE ONE REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? Yes(No) AS OF SIGNATURE DATE EXP. Are all post-petition liabilities, including taxes, being paid within terms? (Yes)No DATE Have any pre-petition liabilities been paid? Yes(No) CASUALTYYES (X )NO () September 30, 2013 If so, describe LIABILITYYES (X )NO () September 30, 2013 Are all funds received being deposited into DIP bank accounts? (Yes)No VEHICLEYES (X )NO () September 30, 2013 Were any assets disposed of outside the normal course of business? Yes(No) WORKER'SYES (X )NO () September 30, 2013 If so, describe OTHERYES (X )NO () September 30, 2013 Are all U.S. Trustee Quarterly Fee Payments current? (Yes)No What is the status of your Plan of Reorganization? In process; formulating the plan of reorganization. ATTORNEY NAME: Sabrina Streusand I certify under penalty of perjury that the following complete FIRM NAME: Streusand, Landon & Ozburn LLP Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 811 Barton Springs Road MOR-9 plus attachments, is true and correct. Suite 811 CITY, STATE, ZIP: Austin, TX78704 SIGNED X /S/ Donald E. Gottschalk TITLE:Acting Chief Financial Officer TELEPHONE/FAX: 512-236-9900 (ORIGINAL SIGNATURE) Donald E. Gottschalk May 20,2013 MOR-1 (PRINT NAME OF SIGNATORY) DATE CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 COMPARATIVE BALANCE SHEETS ASSETS FILING DATE* MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH 7/12/2012 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 3/01/2013 - 3/31/2013 4/01/2013 - 4/30/2013 CURRENT ASSETS Cash Accounts Receivable, Net Inventory:Lower of Cost or Market Prepaid Expenses Investments Cure Payments** Other*** TOTAL CURRENT ASSETS PROPERTY, PLANT & EQUIP. @ COST Less Accumulated Depreciation ) NET BOOK VALUE OF PP & E OTHER ASSETS 1.Tax Deposits 2.Investments in Subsidiaries 3.Electric/Utility Deposit 4. Security deposits & Other Personal Property Not Already Listed TOTAL ASSETS * Per Schedules and Statement of Affairs ** See Exhibit C: Court-approved weekly cure payments totaling $95,802.25 to Kuehne + Nagel Logistics, NV and $88,928.59 Kuehne + Nagel, Inc. and Court-approved monthly cure payments totaling $800,000 to Tianjin Lishen Battery ***
